 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDHOME CURTAIN CORP., REX CURTAIN CORP., SUPERBA PLASTICS CORP:andGREATER NEW YORK JOINT BOARD, TEXTILE WORKERS UNION OFAMERICA, CIO, PETITIONER.Case No. 2-RC-67OO. January 27,.1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julian J. Hoffman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Murdock, Peterson, and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9'(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of the Employer's production, main-tenance, shipping, packing, and receiving employees.These em-ployees are covered by a contract between the Employer and the Inter-venor, which is effective from June 1, 1952, to June 1, 1955, with pro-vision for automatic renewal for yearly periods thereafter.The Em-ployer and the Intervenor contend that this 3-year contract, althoughin effect for almost 2 years, is nevertheless a bar to an election, becau%a substantial part of the industry involved is covered by 3-year con-tracts, and therefore the 3-year contract here is one of reasonable dura-tion for contract-bar purposes under the test established in theGen-eral MotorscasezThe Petitioner contends that the evidence will notsupport a finding that a substantial part of the industry involved iscovered by 3-year contracts, and therefore that the 3-year contracthere is one of unreasonable duration and no bar to an election at this.time.,The Employer manufactures curtains and allied products in themetropolitan New York Cityarea.There are 7,000 to 8,000 employeesemployed in this industry in this area, and 3,500 to 4,000 employees'Home Decorative Crafts Workers,Local 601,Upholsterers International Union ofNorth America,AFL, herein called the Intervenor, intervened on the basis of its currentcontract with the Employer covering the employees involved herein.2Cenei alJtoto, sCo pm atton (31tlwaukee Plant), A. C Spark Plug D vision,102NLRB 11399 SeeKe, stetter Silk ThrowingCo., Inc, 103 NLRB 335.111 NLRB No. 54. MIDWEST RADIO-TELEVISION, INC.337employed in this industry in the rest of the United States.Approxi-mately 4,400 of the 7,000 to 8,000 metropolitan New York City areaemployees are organized, with about 3,500 employees of 70 employersbeing covered by 3-year contracts, and about 900 employees of 10 em-ployers being covered by contracts of 2 years' duration or less.Most,but not all, of the 3,500 to 4,000 employees elsewhere in the UnitedStates are organized, with no evidence on the duration of the contractsmost of them are covered by, and with evidence that 400 or 500 em-ployees of 9 employers are covered by contracts of 2 years' durationor less.Thus, in the metropolitan New York City area, which is themajor center of the industry in the United States, approximately 80percent of the organized employees are covered by 3-year contracts,and close to 50 percent of all employees in that area are covered by3-year contracts.Moreover, on a nationwide basis, at least 40 percentof the organized employees in the industry are covered by 3-year con-tracts, and at least 30 percent of all employees in the industry are cov-ered by 3-year contracts.In view of these facts, we find that, on a nationwide basis as well ason a metropolitan New York City basis, a substantial part of the cur-tain and allied products manufacturing industry is covered by 3-yearcontracts, and therefore that the instant 3-year contract is of reason-able duration and a bar to a present election.'Accordingly, we shalldismiss the petition."[The Board dismissed the petition.]MEMBER RODGERS,dissenting:For the reasons stated in the dissenting opinion inRepublic Avia-tion Corp.,109 NLRB 569, I would direct an election in this case.4 SeeRepublic Aviation Corp,109 NLRB 5695In view of this disposition,we need not pass upon the issue as to how the appropriateunit should be geographically defined.MIDWEST RADIO-TELEVISION,INC.andINTERNATIONALALLIANCE OFTHEATRICAL STAGE EMPLOYEES AND MOVING PICTURE MACHINEOPERATORS OF THEUNITEDSTATES ANDCANADA,AFL,PETITIONER.Case No. 18-RC-2360. January 27,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.111 NLRB No. 55.